Citation Nr: 0115845	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  01-01 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for an 
anxiety reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
January 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Nashville, Tennessee.  

Per 38 U.S.C.A. 7722 (West 1991), the VA has an obligation to 
inform individuals of their potential entitlement to VA 
benefits when they meet the statutory definition of an 
eligible veteran, and the VA is reasonably aware that said 
veteran is potentially entitled to VA benefits.  In this 
situation, the veteran applied for service connection for 
hepatitis in May 1971.  A determination concerning this issue 
was not made at that time and the veteran has continued to 
suffer from some type of hepatitis.  As such, the veteran the 
veteran may be entitled to additional compensation benefits.  
Thus, in accordance with 38 U.S.C.A. 7722 (West 1991), the 
veteran is provided notice that he, if he so desires, may 
apply for benefits.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the agency of original 
jurisdiction.

2.  The veteran's anxiety reaction is manifested by 
depression, irritability, isolation, and irritability 
productive of reduced reliability and productivity. 


CONCLUSIONS OF LAW

1.  VA has satisfied its duty to assist the veteran in 
developing facts pertinent to this claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A); 38 C.F.R. § 3.103 (2000).

2.  The criteria for a 50 percent disability rating, and no 
more, for an anxiety reaction have been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.125, 4.126, 
and 4.130, Part 4, Diagnostic Code 9400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has appealed the assignment of an increased 
evaluation for his service-connected psychiatric disability.  
The veteran's VA medical treatment records from the Knoxville 
VA Medical Center were obtained and showed various treatments 
from 1994 to 2000.  The records were, however, negative for 
specific treatment for the veteran's anxiety neurosis.  

In response to the veteran's request for an increased 
evaluation, he underwent a psychiatric examination in 
September 2000.  He told the examiner that he was currently 
employed and had been employed for at least 20 years.  
Besides his immediate family, he stated that he avoided 
people and did not have any close friends.  He complained 
about anhedonia, constantly being tired, poor concentration, 
sleeplessness, irritability, and a poor appetite.  Upon 
completion of the mental status portion of the exam, the 
doctor wrote:

	. . .  ill at ease, but had a normal 
rate and rhythm to his speech and 
attempted to be cooperative with the 
exam.   He was oriented [times four].  
Mood was sad and somewhat irritable.  
Affected was blunted.  Fund of knowledge 
was below average.  He could only name 
one or two recent Presidents but could 
name five cities in the US.  There was no 
evidence of a thought disorder other than 
some of his paranoid ideation about other 
people.  Cognitive exam was poor; he 
could only do one or two correct serial 
7s, but could spell the word "world" 
correctly backwards.  He could not give 
the correct change for a $2.70 [unknown 
denomination] from $5.00 [unknown 
denomination], but could complete a 
simple three-step task and could remember 
2/3 objects after five minutes.  He 
states that he constantly has to have 
people repeat things to him because he 
cannot remember them very long.  He 
states that these cognitive problems have 
affected his job performance and this 
concerns him.

He was given a diagnosis of generalized anxiety disorder and 
personality disorder (not otherwise specified) cluster A with 
some paranoid and schizotypal features.  

The examiner further wrote:

He appears to be socially and 
recreationally moderately impaired, in 
that he is very isolated from people, 
unable to venture out of the house much, 
and dependent solely on his wife for any 
contact.  His vocational impairment does 
sound moderate, even though he is 
continuing to work, and that his 
cognitive exam is so poor.  Also, his 
irritability and his inability to get 
along with people, and possibly his 
cognitive dysfunction would impair his 
vocational abilities as well.  How much 
of this is due to his hepatitis C is 
difficult to determine versus his 
psychiatric illnesses.

A global assessment functioning (GAF) score of 50 was given.

Based on the veteran's medical records and the above 
psychiatric evaluation, the veteran's disability rating was 
raised from 10 to 30 percent.  The veteran has disagreed with 
that rating stating that his anxiety reaction should be rated 
higher and has thus appealed to the Board for review.  

When a veteran submits a compensation claim to VA, VA has a 
duty to assist him with that claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A); 38 C.F.R. § 3.103 (2000).  Since the veteran has 
requested a review of his disability rating, the VA has 
provided a psychiatric examination and has obtained his VA 
medical records from the Knoxville VA Medical Center.  
Additional private or other government records that would 
assist in the processing of this claim have not been 
identified by the veteran.  The veteran has been provided 
appropriate notice of the pertinent laws and regulations, and 
he has been given the opportunity to provide additional 
information in support of his claim.  VA has satisfied its 
duty to assist the veteran.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R., Part 4 (2000).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2000) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2000) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2000) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.

"The regulations do not give past medical reports precedence 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (the Court) has held that, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.  An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. § 4.10 (2000).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2000).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14 (2000).  Thus, a 
claimant may not be compensated twice for the same 
symptomatology as ". . . such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  See Brady v. Brown, 4 Vet. App. 203, 206 (1993) 
(interpreting 38 U.S.C.A. § 1155).  This would result in 
pyramiding, which is contrary to the provisions of 38 C.F.R. 
§ 4.14 (2000).  A claimant may have separate and distinct 
manifestations attributable to the same injury, however, and 
if so, these should be rated under different diagnostic 
codes.  See Fanning v. Brown, 4 Vet. App. 225 (1993).

The at 38 C.F.R. § 4.130 (2000) establish a general rating 
formula for mental disorders.  The formula assesses 
disability according to the manifestation of particular 
symptoms, providing objective criteria for assigning a 
disability evaluation.  Under the new criteria, a 10 percent 
disability rating is warranted for

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or symptoms 
controlled by continuous medication.

A 30 percent disability rating is warranted for:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, or recent events).

The criteria for a 50 percent disability rating are:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130 (2000).

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The medical evidence shows assignment of a GAF score of 50 in 
September 2000.  A GAF score of 41 to 50 contemplates severe 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 51 to 60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functions 
(e.g., few friends, conflicts with peers or co-workers).  See 
DSM-IV at 44-47.  A GAF score is highly probative as it 
relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

Although the evidence, i.e., the veteran's last VA mental 
evaluation, is ambiguous as to what psychiatric symptoms and 
manifestations may be attributed to his service-connected 
anxiety reaction vice his nonservice-connected personality 
disorder (not otherwise specified), the Board believes that 
the clinical findings serve to create an approximate balance 
between the positive and negative evidence with regard to an 
increased evaluation.  Because the veteran is extended the 
benefit of the doubt when the evidence is in equipoise, the 
Board finds that an evaluation of 50 percent for an anxiety 
reaction is warranted.  

Notwithstanding the above, it is also the conclusion of the 
Board that the evidence does not support an evaluation in 
excess of 50 percent for the veteran's service-connected 
mental disorder.  Per the veteran's own statements, although 
he has some difficulty at work, he still works and, in fact, 
he has remained employed by the same employer for over 20 
years.  Moreover, the veteran does not have intermittent 
periods of social inadaptability.  While he does experience 
some suspiciousness of others, he does not have continuous, 
or near continuous, panic attacks or memory loss.  While some 
cognitive impairment is evident, his speech has remained 
coherent and logical.  Also, even though he stated that he 
preferred to be alone or interacts solely through his wife at 
home, there is no indication that he has been unable to meet 
the public or not perform the duties of his job because of 
his psychiatric condition.  Additionally, he has not 
expressed any suicidal ideations, and there is no evidence 
indicating that he presents a persistent danger of hurting 
himself or others.  As he fails to meet the criteria for a 70 
percent evaluation, he certainly does not meet the criteria 
for a 100 percent evaluation.  Thus, an increased evaluation 
of 50 percent, but no greater, for an anxiety reaction is 
granted.


ORDER

An disability evaluation of 50 percent, but no higher, for an 
anxiety reaction is granted, subject to the regulations 
governing the disbursement of monetary benefits.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

